Citation Nr: 1618106	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Richard Gabriel, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A complete transcript is of record.  

The Board recognizes that the Veteran has submitted several documents including an affidavit from a service member, and an annotated service health record. The Veteran's representative provided a verbal waiver of initial RO review at the Travel Board Hearing.  Notwithstanding, as a full grant of the matter on appeal, there is no prejudice to the Veteran to proceed. 


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran has been diagnosed with PTSD by VA and private psychologists.

2.  The Veteran's claimed in-service stressors are consistent with the circumstances, conditions, and hardships of his active duty service.

3.  There is credible evidence that the Veteran's PTSD is related to the claimed stressors. 



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD has been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  He asserts that his stressors are related to work as a seaman's apprentice on the CG Cherokee, a Coast Guard search and rescue ship, assigned to support the management of the Alaskan fisheries, and if needed, rescue fishermen lost at sea.  

I.  Service Connection for PTSD - Legal Criteria 

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection for PTSD has unique criteria from the general standard.  
38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV. Cohen v. Brown, 10 Vet. App. 128 (1997).  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

In situations involving a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

II.  Analysis 

VA and private psychologists have diagnosed the Veteran with PTSD based upon the Veteran's reported in-service stressor, as reflected in their opinions submitted May 2010 and August 2012, respectively. 

In various statements submitted with his claim, the Veteran has asserted that while in-service he engaged in search and rescue activities that caused him to be scared for the life of others and were the primary cause of his PTSD.  During his time spent at the Ketchikan, Alaska, Coast Guard Base in the mid-1960s, the Veteran states that he was assigned to the helicopter crew of the CG Cherokee as a radioman and navigator.  He asserts that part of his job was to recover bodies of  deceased fisherman and other individuals lost at sea.  In his January 2011 claim, the Veteran reported one incident particularly stood out of a 14 year old boy, whose body was found partially decayed.  This was one of many instances reported by the Veteran.   As a result of these events, the Veteran asserts that he experienced chronic nightmares, anxiety, irritability, and panic attacks in service, and continues to experience such symptoms.  He also engages in avoidance behaviors by avoiding death.  For example, he will not go to funerals or watch television shows with dead bodies.  He also avoids raw meat, which reminds him of the smell of the decaying bodies.   Even during service, the Veteran reported some physical representation of his stress such as chronic heart burn and chest pains, as reflected by a heath record provided by the Veteran at the hearing.  

Although the specific accounts noted by the Veteran have yet to be corroborated by the U.S. Army and Joint Service Records Research Center (JSRRC), the CG Cherokee was known primarily as a search and rescue ship, as reflected on the  United States Coast Guard website documenting the history of the ship.  See U.S.S Cherokee, 1940, United States Coast Guard, http://www.uscg.mil/history/
webcutters/Cherokee1940.asp.  The role of search and rescue is a foundational piece of the Coast Guard's mission to "save those in peril."  Missions, United Stated Coast Guard, http://www.uscg.mil/top/missions/.   In attempting to save individuals, especially with the unpredictableness of the sea, not all individuals sought in search and rescue missions survive.  Through normal activities in search for an individual lost at sea or in a distressed situation, individuals in a role like the Veteran's during his service, may discover persons who died before they could be rescued, as noted in the May 2000 version of the United States National Search and Rescue Supplement to the International Aeronautical and Maritime Search and Rescue Manual.  See Chapters 6.17.3, 7.8 https://www.uscg.mil/hq/cg5/cg534/manuals/Natl_SAR_Supp.pdf.  
Although recovery of deceased persons is not central to the Coast Guard's mission, it is a task that has been historically performed.   

Since the stressor as described by the Veteran is consistent with the places, types and circumstances of his Coast Guard service, and there is no clear and convincing evidence to the contrary, the Board finds the Veteran's lay statements sufficient to corroborate the stressor.  Furthermore, he provided fully credible testimony on this point before the undersigned.  Therefore, entitlement to service connection for PTSD is granted.  As a full grant on the benefit on appeal, any error related to the Veterans Claims Assistance Act (VCAA) is moot.


ORDER

Service connection for PTSD is granted subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


